Citation Nr: 9925481	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  98-01 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
residuals of an injury to the neck and head. 

2.  Entitlement to service connection for a left eyebrow 
scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
October 1962.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the RO.  

The Board notes that the November 1998 VA Form 8 properly 
lists the issue of service connection for a left eyebrow scar 
as being on appeal.  This issue was denied by rating decision 
in June 1998, a notice of disagreement was received in July 
1998, a statement of the case was issued in July 1998 and a 
November 1998 statement from the veteran's representative (VA 
Form 646) serves as a timely substantive appeal as to this 
issue. 


REMAND

In June 1980, the RO denied the veteran's original claim of 
service connection for a head and shoulder injury.  In 
November 1983, the RO denied the veteran's original claim of 
service connection for a neck injury.  The veteran was 
notified of these determinations, but did not file timely 
appeals.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1998).

It appears from the evidence of record that the veteran has 
been receiving disability benefits from the Social Security 
Administration (SSA).  A copy of the decision awarding 
benefits and copies of the medical evidence on which the 
decision was based are not of record. 

Furthermore, a VA examination report dated in December 1997, 
includes notations to the effect that the veteran underwent a 
second operation to the cervical spine in 1996 at the VA 
Hospital at Jamaica Plain.  Copies of records associated with 
this procedure are not associated with the claims folder.  

Section 5103(a) of title 38 of the U.S. Code provides:  "If 
a claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 
1991).  VA, in certain circumstances, may be obligated to 
advise the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  In Graves v. Brown, 8 Vet. App. 522 
(1996), the United States Court of Appeals for Veterans 
Claims extended the Robinette analysis to situations where 
new and material evidence is needed to complete an 
application for VA benefits.  The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."

Graves, 8 Vet. App. at 525.

Following completion of the development listed below, the RO 
should adjudicate the veteran's claim on the basis of whether 
new and material evidence has been submitted to reopen the 
claim of service connection for the residuals of an injury to 
the neck and head and entitlement to service connection for a 
left eyebrow scar.  In the event that the veteran's neck and 
head claim is reopened, the RO must then determine whether, 
based upon all the evidence of record in support of the 
claim, presuming its credibility, the reopened claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  See 
Elkins v. West, 12 Vet. App. 209, 218-219 (1999) (en banc).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to notify the veteran of the necessity of 
providing statements from any doctor or 
other competent evidence which will 
support his claims.  The veteran should 
be afforded a reasonable amount of time 
to obtain and submit such evidence to the 
RO.  

2.  The RO should take appropriate steps 
to request that the veteran identify the 
names, addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the disabilities at issue since service.  
After securing all necessary releases, 
the RO should attempt to obtain copies of 
pertinent treatment records, including 
those from the VA Hospital at Jamaica 
Plain.  

3.  The RO also should take appropriate 
steps in order to obtain a copy of the 
decision granting the veteran SSA 
disability benefits and copies of the 
medical evidence on which the decision 
was based.  

4.  Then, after undertaking any 
additional development deemed 
appropriate, the RO should readjudicate 
the issues on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to reply.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





